Title: Teague’s Advertisement, 26 February 1741
From: Franklin, Benjamin
To: 


Bradford promised in the Mercury, February 19, that each number of his American Magazine would “contain something more than four Sheets, or an Equivalent to four of such Paper, as the American Mercury is printed on; so that there will be not less than fifty two Sheets published in one Year, which will comprehend double the Quantity of Matter (not reckoning the Advertisements) contained in a common News Paper during a like Course of Time. Price single, one Shilling; to Subscribers twelve Shillings per ann. Pennsylvania Currency. It seems unnecessary to add that every Body will be at Liberty as being a Thing of Course, to withdraw his Subscription when he pleases. As the principal Part of this Magazine is not a Transcript from printed Copy, but is a Work that requires a continual Study and Application, it cannot be afforded for less Money than is mentioned. But whether it be therefore worth that Money, the Reader only has the Right to judge. The News will be inserted in the next, which was omitted this Time, as not being thought proper to repeat, what had been so often told over in other publick Papers. Care is also promised for the Buyer’s Sake, as well as from a Regard to the Reputation of the Country, to avoid reprinting any of the Rubbish or Sweepings of Printing-Houses.”
Having failed to deter Bradford by charging him with stealing the idea of a magazine and having lost out in the race to publish first, Franklin now tried ridicule, casting Bradford’s address to the public into dialect verse.
 

To the Printer of the Pennsylvania Gazette.
Your Adversary has always been shy of us his Country-Folks, and affected to be thought of some other Nation; but the Constraint with which he appears to write, in Shoes, and the great Brogue on his Pen at other Times, demonstrates him indisputably to be a Teague. I think Nonsense in Prose is not quite so agreeable as in Verse, and therefore, in respect to my Countryman, notwithstanding his want of national Affection, I have turn’d his last Performance
   See the American Weekly Mercury, Feb. 19.
 into Metre: The Reader, I hope, will excuse the want of Smoothness in my Verses, the Pegasus I ride being a hobbling Jade and a Trotter. I am your Servant,
Shelah


Teague’s Advertisement.

Arra Joy! My montly Macasheen shall contain Sheets four,
Or an Equivalent, which is someting more;
So dat twelve Times four shall make fifty two,
Which is twice as much as fifty two Newsh-Papers do:
Prishe shingle One Shilling: But shubscribe for a Year,
You shall have it sheaper,
   The Word cheaper, I own, is not express’d in the Original; but it must have been intended to be understood; otherwise, what Encouragement is there to take by the Year, or where is the Inducement to subscribe?
 at de shame Prishe, Honey dear:
And if you will but shubscribe to take it de Year out,
You may leave off when you pleashe, before, no doubt.
’Tis true, my Book is dear; but de Reashon is plain,
The best Parts of it ish de Work of my own Brain:
How can odher Men’s Writings be wort so much!
Arra! if you tink so, you’re no vhery good Shudge.
De Newsh which I left out, becaush it was old,
And had been in odher Papers so often told,
I shall put into my nexsht (do ’tis shince told onesh more)
Becaush ’twill be newer dan it wash before.
For de dear Buyer’s Shake, and de Land’s Reputaish’
No Shweepings, but dose of my own Shcull shall have plaish;
  And dose, you must tink, will be vhery fine:
  For do dis Advertisement my Printer does Shign,
  To tell you de Trute, de Shense is all mine.


SignedA. Bradford

